Opinion by
Cline, J.
It was stipulated that the ducks in oil in tins are the same in all material respects as those passed upon in Wa Chong v. United States, (T. D. 45695) and that the rice is broken rice of the same character and description as that involved in Abstract 48704 as amended. In accordance therewith the protest was sustained as to the ducks in oil in tins and a portion of the rice in question {2/\o percent) thereof by weight was held dutiable at five-sixteenths of 1 cent per pound under paragraph 727 as amended. Protests sustained to this extent.